EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

This Agreement dated ¿, 2009

BETWEEN:

¿, of ¿

(“Indemnitee”)

AND:

ANGIOTECH PHARMACEUTICALS, INC.,

a corporation incorporated under the laws of British Columbia

(“Angiotech”)

BACKGROUND

A. The Indemnitee has agreed to continue to be employed by Angiotech’s US
subsidiary, Angiotech Pharmaceuticals (US), Inc. (“Angiotech US”), in the
position of ¿, on and subject to the terms and conditions of an Executive
Employment Agreement dated ¿.

B. As part of that employment relationship, the Indemnitee has agreed that
Angiotech US may ask the Indemnitee to serve as an officer of Angiotech and/or
as a director and/or officer of one or more of Angiotech’s affiliates or
subsidiaries (in addition to serving in the position of ¿).

C. Subject to the Business Corporations Act (British Columbia), Angiotech’s
articles authorize Angiotech to indemnify the Indemnitee for liabilities and
expenses that may be incurred by the Indemnitee by reason of the Indemnitee
being a director, officer, or employee of Angiotech, or of an affiliate or
subsidiary of Angiotech, or of any other entity at Angiotech’s request.

D. Angiotech wishes to indemnify the Indemnitee in certain circumstances for
liabilities and expenses that the Indemnitee may incur by reason of the
Indemnitee being a director, officer, or employee of Angiotech, or of an
affiliate or subsidiary of Angiotech, or of any other entity at Angiotech’s
request, in accordance with this Agreement.

AGREEMENTS

For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

 

1. DEFINITIONS

1.1 In this Agreement:

 

  (a) “Act” means the Business Corporations Act (British Columbia), as amended
from time to time, or any successor legislation;



--------------------------------------------------------------------------------

  (b) “Arbitration Act” means the International Commercial Arbitration Act
(British Columbia), as amended from time to time, or any successor legislation;

 

  (c) “Associated Corporation” means

 

  (i) a corporation that is or was an affiliate or subsidiary of Angiotech, at a
time when the Indemnitee is or was a director, officer, or employee of the
corporation,

 

  (ii) another corporation of which the Indemnitee is or has been, at
Angiotech’s request, a director, officer, or employee, or

 

  (iii) a partnership, trust, joint venture, or other unincorporated entity of
which the Indemnitee holds or has held, at Angiotech’s request, a position
equivalent to that of a director or officer, or is or has been, at Angiotech’s
request, an employee;

 

  (d) “Court” means the Supreme Court of British Columbia;

 

  (e) “Eligible Penalty” means a judgment, penalty, or fine awarded or imposed
in, or an amount paid in settlement of, an Eligible Proceeding;

 

  (f) “Eligible Proceeding” means a Proceeding in which the Indemnitee, or any
of the Indemnitee’s heirs, successors, or personal or other legal
representatives

 

  (i) is or may be joined as a party, or

 

  (ii) is or may be liable for or in respect of a judgment, penalty, or fine in,
or Expenses related to, the Proceeding,

by reason of the Indemnitee being or having been a director, officer, or
employee of, or holding or having held a position equivalent to that of a
director or officer of, Angiotech or an Associated Corporation;

 

  (g) “Expenses” includes costs, charges, and expenses, including legal and
other fees, but does not include judgments, penalties, fines, or amounts paid in
settlement of a Proceeding;

 

  (h) “Indemnitee” includes, except in paragraphs 1.1(c) and (f), 2.5, 3.1(c)
and (d), 5.1, 6.1 and 7.1, both the Indemnitee and the Indemnitee’s heirs,
successors, and personal or other legal representatives, but does not include
anyone else;

 

  (i) “Proceeding” includes any legal proceeding or investigative action,
whether current, threatened, pending, or completed.

 

- 2 -



--------------------------------------------------------------------------------

2. INDEMNIFICATION

2.1 Subject to the provisions of this Agreement, Angiotech will, to the fullest
extent permitted by law:

 

  (a) indemnify and save harmless the Indemnitee from and against any and all
Eligible Penalties for which the Indemnitee is or may be liable; and

 

  (b) after the final disposition of an Eligible Proceeding, pay the Expenses
actually and reasonably incurred by the Indemnitee in respect of that Eligible
Proceeding.

2.2 Subject to paragraphs 3.3 and 3.4, at the request of the Indemnitee,
Angiotech will pay Expenses actually and reasonably incurred by the Indemnitee
in respect of an Eligible Proceeding as those Expenses are incurred, in advance
of the final disposition of the Eligible Proceeding. For greater certainty:

 

  (a) the Indemnitee will not be required to first pay such Expenses and then
seek reimbursement from Angiotech; and

 

  (b) Angiotech will, at the Indemnitee’s request, pay such Expenses directly
upon the Indemnitee providing receipts, statements of account, or other
supporting documentation that Angiotech may reasonably require.

2.3 If a claim for indemnification or payment of Expenses under paragraph 2.1 or
2.2 is not paid in full by Angiotech within 30 days after the Indemnitee
delivers the claim, in writing, to Angiotech:

 

  (a) the Indemnitee may, at any time thereafter, commence dispute resolution
under Part 11 to recover the unpaid amount of the claim; and

 

  (b) if the Indemnitee is wholly or substantially successful on the merits of
the claim, Angiotech will also pay all Expenses actually and reasonably incurred
by the Indemnitee to pursue the claim under Part 11, unless an arbitrator under
Part 11 orders otherwise.

2.4 If Court or other approval is required in connection with any
indemnification obligation of Angiotech under this Agreement, Angiotech will use
reasonable efforts to promptly obtain that approval.

2.5 This Agreement is effective as of the date the Indemnitee first became a
director or officer, or began to hold a position equivalent to that of a
director or officer, of Angiotech or any Associated Corporation, and will
continue in effect after the Indemnitee ceases to be a director, officer, or
employee, or to hold a position equivalent to that of a director or officer, of
Angiotech or any Associated Corporation.

 

- 3 -



--------------------------------------------------------------------------------

3. LIMITATIONS AND CONDITIONS

3.1 Subject to paragraph 6.2, Angiotech will not indemnify the Indemnitee in
respect of or in relation to any Eligible Proceeding or any Eligible Penalties
incurred therein, or pay any Expenses of the Indemnitee in respect of or in
relation to any Eligible Proceeding:

 

  (a) if Angiotech is prohibited under the Act or any other applicable law from
making such payments;

 

  (b) if the Eligible Proceeding is or was brought against the Indemnitee by or
on behalf of Angiotech or an Associated Corporation;

 

  (c) if, in relation to the subject matter of the Eligible Proceeding, the
Indemnitee did not act honestly and in good faith, with a view to the best
interests of Angiotech or of any applicable Associated Corporation, as the case
may be; or

 

  (d) in the case of an Eligible Proceeding other than a civil proceeding, if
the Indemnitee did not have reasonable grounds for believing that the
Indemnitee’s conduct in respect of which the Eligible Proceeding was brought was
lawful.

3.2 Angiotech’s obligation under this Agreement to indemnify the Indemnitee in
respect of or in relation to any Eligible Proceeding or any Eligible Penalties
incurred therein, or to pay any Expenses of the Indemnitee in respect of or in
relation to any Eligible Proceeding, will be limited, and Angiotech will not be
required to make such payments, in the following circumstances:

 

  (a) if the Indemnitee makes an admission of liability or guilt or enters into
a settlement with respect to the Eligible Proceeding without Angiotech’s consent
contrary to paragraph 4.2, to the extent any Eligible Penalties or Expenses are
incurred as a result of that admission or settlement;

 

  (b) if, after Angiotech decides under paragraph 4.3 to assume and direct the
carriage of the defence and handling of the Eligible Proceeding, the Indemnitee
unreasonably withholds consent to a request by Angiotech to enter into a
settlement with respect to the Eligible Proceeding under paragraph 4.4(c), to
the extent that any Expenses are incurred thereafter, and to the extent that any
Eligible Penalties, or any portion thereof, may not have been incurred if the
Indemnitee had consented to such admission or settlement;

 

  (c) if, after Angiotech decides under paragraph 4.3 to assume and direct the
carriage of the defence and handling of the Eligible Proceeding, the Indemnitee
incurs any Expenses in relation to the Eligible Proceeding that are not
consented to or authorized by Angiotech or otherwise authorized under this
Agreement, to the extent of such unauthorized Expenses;

 

- 4 -



--------------------------------------------------------------------------------

  (d) to the extent that such indemnification has been provided, or payments
made, to or on behalf of the Indemnitee by an insurer under a policy of
insurance maintained by Angiotech or an Associated Corporation;

 

  (e) to the extent that the Indemnitee may have become disentitled from
receiving such indemnification from, or having such payments made by, an insurer
under a policy of insurance maintained by Angiotech or an Associated
Corporation, as a result of the Indemnitee breaching any term or condition of
the applicable policy of insurance contrary to paragraph 5.3, or exercising any
right under the applicable policy of insurance without Angiotech’s consent
contrary to paragraph 5.4; or

 

  (f) to the extent that Angiotech or any Associated Corporation indemnifies or
pays the Expenses of the Indemnitee in respect of or in relation to the Eligible
Proceeding other than under this Agreement.

3.3 The Indemnitee undertakes to repay Angiotech any amounts advanced under
paragraph 2.2 if it is ultimately determined by an arbitrator under Part 11 or
the Court that payment of those amounts was prohibited by section 163 of the
Act.

3.4 If the Indemnitee is required to repay Angiotech any amount under paragraph
3.3:

 

  (a) the Indemnitee will repay that amount to Angiotech forthwith; and

 

  (b) Angiotech will be entitled to set off any unpaid portion of that amount
against any debt, liability, or amount that may be owing by Angiotech to the
Indemnitee under this Agreement or otherwise.

3.5 For the purpose of an arbitration under Part 11 or any other determination
under this Agreement:

 

  (a) there will be a rebuttable presumption that the Indemnitee has acted in
good faith and with a view to the best interests of Angiotech and any applicable
Associated Corporation;

 

  (b) Angiotech will have the burden of proving:

 

  (i) that the Indemnitee did not act in good faith or with a view to the best
interests of Angiotech or any applicable Associated Corporation, or did not
otherwise meet the standards of conduct which make it permissible under this
Agreement, the Act, or other applicable law for Angiotech to indemnify the
Indemnitee for any amount claimed; and

 

  (ii) that any Expenses claimed by the Indemnitee were not reasonably incurred;
and

 

  (c) for greater certainty, Angiotech will bear the burden of proof described
in subparagraph (b)(i) regardless of whether an Eligible Proceeding is
terminated by judgment, order, settlement, conviction, upon a plea of no contest
or its equivalent, or otherwise.

 

- 5 -



--------------------------------------------------------------------------------

4. NOTICE, DEFENCE, AND SETTLEMENT OF ELIGIBLE PROCEEDING

4.1 The Indemnitee will cooperate fully with Angiotech, and provide any
information that Angiotech may require from time to time, and act with the
utmost good faith towards Angiotech, with respect to all matters under this
Agreement. In particular, the Indemnitee will notify Angiotech forthwith of:

 

  (a) receiving notice of, or becoming aware of, any Eligible Proceeding
(including a threatened Eligible Proceeding);

 

  (b) being served with any writ, statement of claim, notice of motion,
indictment, or other document commencing or continuing any Eligible Proceeding;
and

 

  (c) all other steps taken in, or in relation to, any Eligible Proceeding;

provided that any failure to give written notice or delay in giving notice under
this paragraph will not disentitle the Indemnitee from receiving any payment
under this Agreement, except if and to the extent Angiotech is prejudiced by the
failure or delay.

4.2 The Indemnitee will not make any admission of liability or guilt, or enter
into any settlement, with respect to any Eligible Proceeding without Angiotech’s
prior written consent, which will not be unreasonably withheld.

4.3 If Angiotech pays all Expenses actually and reasonably incurred by the
Indemnitee in respect of an Eligible Proceeding within 30 days of any written
request by the Indemnitee under paragraph 2.2 (except as provided in paragraph
3.2 or 4.5), Angiotech may, at its option and subject to the provisions of any
applicable policy of insurance, assume and direct the carriage of the defence
and handling of such Eligible Proceeding, to determine whether and in what
manner such Eligible Proceeding will be defended, appealed, compromised, or
settled, and, subject to paragraph 4.5, to select legal counsel, reasonably
satisfactory to the Indemnitee, to represent the Indemnitee.

4.4 If Angiotech assumes and directs the carriage of the defence and handling of
an Eligible Proceeding under paragraph 4.3:

 

  (a) the Indemnitee will cooperate fully with Angiotech and act with the utmost
good faith towards Angiotech in all matters relating to such Eligible
Proceeding;

 

  (b) the Indemnitee will disclose to Angiotech any facts, information, or
documents in the Indemnitee’s knowledge, possession, or control that may be
relevant to the defence and handling of the Eligible Proceeding, including,
subject to paragraph 4.5, any legal or other professional advice obtained by the
Indemnitee with respect to the defence and handling of the Eligible Proceeding;

 

- 6 -



--------------------------------------------------------------------------------

  (c) Angiotech will not make any admission of liability or guilt, or enter into
any settlement on the Indemnitee’s behalf, without the Indemnitee’s prior
written consent, which will not be unreasonably withheld; and

 

  (d) Angiotech will indemnify the Indemnitee from and against all Eligible
Penalties for which the Indemnitee is or may be liable in respect of the
Eligible Proceeding, and will pay any Expenses actually and reasonably incurred
by the Indemnitee in respect of that Eligible Proceeding, except as provided in
paragraph 3.1, 3.2 or 4.5.

4.5 In any Eligible Proceeding, the Indemnitee may retain legal counsel, at the
Indemnitee’s own expense, other than the counsel selected by Angiotech under
paragraph 4.3 to represent the Indemnitee, provided that the fees and
disbursements of such other counsel will be paid by Angiotech if:

 

  (a) the Indemnitee and Angiotech mutually agree to the retainer of such other
counsel; or

 

  (b) the parties to such Eligible Proceeding (including any added or
interpleaded parties) include the Indemnitee and Angiotech (or any Associated
Corporation), and representation of both the Indemnitee and Angiotech (or the
applicable Associated Corporation) by the same legal counsel is inappropriate or
impracticable due to an actual or potential conflict between the interests of
the Indemnitee and Angiotech (or the applicable Associated Corporation).

 

5. INSURANCE

5.1 Angiotech may purchase and maintain insurance for the benefit of the
Indemnitee and the Indemnitee’s heirs, successors, or personal or other legal
representatives, against any liability that may be incurred by reason of the
Indemnitee being or having been a director, officer, or employee of, or holding
or having held a position equivalent to that of a director or officer of,
Angiotech or an Associated Corporation.

5.2 The nature and extent of the coverage of any insurance purchased and
maintained under paragraph 5.1 will be determined from time to time by
Angiotech’s Board of Directors.

5.3 The Indemnitee will comply with all applicable obligations under any policy
of insurance that may be maintained by Angiotech or by any Associated
Corporation under which coverage is provided or may be available for any
Eligible Penalties or Expenses incurred with respect to an Eligible Proceeding.

5.4 The Indemnitee will not, without the prior written consent of Angiotech,
exercise any right under any policy of insurance referred to in paragraph 5.3 in
any manner that may affect the provision or availability of coverage under the
policy for any Eligible Penalties or Expenses incurred with respect to an
Eligible Proceeding.

 

- 7 -



--------------------------------------------------------------------------------

6. OTHER RIGHTS OF THE INDEMNITEE

6.1 The indemnification or payment of any Eligible Penalties or Expenses under
this Agreement will not diminish any other rights to which the Indemnitee or the
Indemnitee’s heirs, successors, or personal or other legal representatives may
be entitled under any provision of the Act, Title 23B of the Revised Code of
Washington, or any other law or enactment of British Columbia, Washington, or
any other jurisdiction, or under Angiotech’s articles, Angiotech US’s articles
of incorporation, or the articles of incorporation or the equivalent of any
other Associated Corporation, or under any applicable policy of insurance,
guarantee, or third party indemnity, any vote of the shareholders of Angiotech,
or otherwise, whether as to any matter arising out of the Indemnitee’s capacity
as a director, officer, or employee of Angiotech or an Associated Corporation,
or as to any matter arising out of another capacity with Angiotech or an
Associated Corporation while serving as a director, officer, or employee of
Angiotech or an Associated Corporation.

6.2 For greater certainty, this Agreement does not prevent either Angiotech or
the Indemnitee from applying to the Court for an order under section 164 of the
Act.

 

7. PAYMENT OF WITNESS EXPENSES

7.1 Despite any other provision of this Agreement, if the Indemnitee is a
witness or a participant other than a named party in an Eligible Proceeding by
reason of the Indemnitee being or having been a director, officer, or employee
of, or holding or having held a position equivalent to that of a director or
officer of, Angiotech or an Associated Corporation:

 

  (a) Angiotech will pay the out-of-pocket Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in connection therewith; and

 

  (b) if the Indemnitee is not currently an officer or employee of, and does not
currently hold a position equivalent to that of an officer of, Angiotech or an
Associated Corporation, Angiotech will compensate the Indemnitee, at a rate
equal to the then applicable board meeting fee received by directors of
Angiotech, for each day of required attendance at or preparation for the
Eligible Proceeding (prorated for partial days).

 

8. TAX ADJUSTMENT

8.1 If any payment under this Agreement, including the payment of insurance
premiums or any payment made by an insurer under an insurance policy, is or is
deemed to be a taxable benefit or is otherwise subject to taxation, Angiotech
will pay any amount necessary to ensure that the amount received by or on behalf
of the Indemnitee, after the payment of or withholding for tax, fully reimburses
the Indemnitee for the actual amount of Eligible Penalties and Expenses to which
the Indemnitee is entitled under this Agreement, provided that such
reimbursement will be net of any tax deductions that the Indemnitee successfully
claims as a result of having incurred such Eligible Penalties and Expenses or
receiving payment therefor.

 

- 8 -



--------------------------------------------------------------------------------

9. NOTICES

9.1 All notices and other communications required or permitted to be given under
this Agreement will be in writing, and will be delivered or sent by registered
mail or overnight courier to the party entitled to receive them, as follows:

 

(a)   

¿

¿

¿

(b)   

ANGIOTECH PHARMACEUTICALS, INC.

1618 Station Street

Vancouver, BC V6A 1B6

   Attention:    David D. McMasters,       General Counsel and Senior Vice
President, Legal

9.2 Either party may notify the other in writing of a change of address to which
notices will thereafter be given.

 

10. SEVERABILITY AND WAIVER

10.1 Each provision of this Agreement is a separate obligation and is severable
from all other such obligations, and if any of them is held by an arbitrator
under Part 11 or by a court to be invalid or unenforceable, this Agreement will
be construed by limiting, restricting, or reducing the application or scope of
the applicable provision or provisions, to the extent necessary to comply with
applicable law then in effect.

10.2 In this Agreement:

 

  (a) a waiver of any provision of this Agreement will not be binding unless in
writing and signed by both parties;

 

  (b) a failure to exercise or a delay in exercising any right or remedy under
this Agreement will not be deemed to be a waiver of that right or remedy; and

 

  (c) a waiver or excuse by either party of any default or breach by the other
party of any provision of this Agreement will not waive that party’s rights in
respect of any continuing or subsequent default or breach, or affect the rights
of that party in respect of any such continuing or subsequent default or breach.

 

11. DISPUTE RESOLUTION

11.1 Before initiating any legal proceedings, the parties will attempt to
resolve all disputes concerning the interpretation, application, or enforcement
of any term of this Agreement, any alleged breach of or non-compliance with this
Agreement, or otherwise arising out of or in connection with this Agreement, by
mediated negotiation, and will use their best efforts to agree on a mediator and
to resolve any disputes by mediation.

 

- 9 -



--------------------------------------------------------------------------------

11.2 If a dispute referred to in paragraph 11.1 cannot be resolved by mediation
within 15 days after one of the parties notifies the other of an intention to
mediate the dispute, or if the parties are unable to agree to a mediator within
10 days of such notice, either party may give notice to the other party of its
intention to refer the dispute to binding arbitration.

11.3 A dispute that is referred to binding arbitration under paragraph 11.2 will
be finally resolved by a single arbitrator under the Arbitration Act.

11.4 If the parties are unable to agree on an arbitrator within 10 days of the
notice referring the dispute to arbitration, either party may make a request
under the Arbitration Act for the Chief Justice of the Court to appoint an
arbitrator, who may be of any nationality, but must be a member of the Law
Society of British Columbia.

11.5 The arbitration will be in Vancouver, British Columbia.

11.6 The arbitrator will:

 

  (a) subject to the provisions of this Agreement, apply the International
Commercial Arbitration Rules of Procedure of the British Columbia International
Commercial Arbitration Centre with any modifications as may be agreed to by the
parties, or such other rules of procedure as may otherwise be agreed to by the
parties;

 

  (b) not have the authority or jurisdiction to award:

 

  (i) punitive or aggravated damages, or damages for any intangible loss or
injury, including damage or injury to reputation, or psychological damage or
injury, or

 

  (ii) injunctive relief, specific performance, or any other equitable remedy;

 

  (c) conduct the arbitration proceeding within 30 days of being appointed; and

 

  (d) render a decision within 30 days of the completion of the arbitration
proceeding.

11.7 Despite paragraph 11.3, either party may, before or after an arbitration
has commenced, apply to the Court for interim relief under section 9 of the
Arbitration Act.

 

12. GOVERNING LAW AND FORUM

12.1 This Agreement is deemed to be made in British Columbia, and will be
governed by and construed and interpreted in accordance with the laws of British
Columbia and laws of Canada applicable therein.

12.2 Subject to Part 11, each of the parties, by the execution and delivery of
this Agreement, irrevocably and unconditionally attorns, submits to, and accepts
the jurisdiction of the courts of British Columbia with respect to any matter or
thing arising out of or pertaining to this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

13. INDEPENDENT LEGAL ADVICE

13.1 Angiotech’s lawyers prepared this Agreement. The Indemnitee was asked to
obtain independent legal advice before signing this Agreement, and represents by
signing it that such advice has been obtained.

 

14. ENUREMENT AND ASSIGNMENT

14.1 This Agreement will enure to the benefit of and be binding on the parties
and their respective heirs, successors, personal or other legal representatives,
and permitted assigns.

14.2 The Indemnitee will not assign this Agreement without Angiotech’s prior
written consent.

 

15. INTERPRETATION

15.1 Any reference in this Agreement to an enactment will be deemed to be a
reference to such enactment as it may be amended or replaced from time to time,
and any reference to a particular provision of an enactment will include a
reference to an equivalent provision, if the enactment is amended or replaced.

15.2 If Angiotech is continued, incorporated, amalgamated, arranged under, or
otherwise becomes governed by an enactment other than the Act, all references in
this Agreement to the Act will be deemed to be references to such other
enactment as it may be amended or replaced from time to time.

15.3 Any rule of interpretation that any ambiguity is to be resolved against the
drafting party is not applicable to this Agreement.

 

16. ENTIRE AGREEMENT

16.1 This Agreement will supersede and replace any and all prior agreements and
discussions between the parties respecting its subject matter, and contains the
entire agreement between the parties with respect to its subject matter (except
the Executive Employment Agreement dated ¿ and any other written agreement of
employment otherwise in effect between Angiotech or an Associated Corporation
and the Indemnitee, which will remain in effect except to the extent augmented
or amended by this Agreement).

 

- 11 -



--------------------------------------------------------------------------------

16.2 No amendment or variation of the terms of this Agreement will be effective
or binding unless in writing and signed by both parties.

TO EVIDENCE THEIR AGREEMENT the parties have executed this Agreement on the
dates appearing below.

 

SIGNED, SEALED AND DELIVERED by      )       ¿ in the presence of:      )      
     )      

 

     )       Signature of Witness      )      

 

     )       ¿

 

     )       Print Name of Witness      )            )      

 

     )       Address of Witness      )            )      

 

     )       Occupation of Witness      )            )      

                                         , 2009                     

     )       Date           

 

ANGIOTECH PHARMACEUTICALS, INC. By:

 

Authorized Signatory

Date:  

                    , 2009                                          

 

- 12 -



--------------------------------------------------------------------------------

 

BETWEEN:

¿

AND:

ANGIOTECH PHARMACEUTICALS, INC.

 

 

INDEMNIFICATION AGREEMENT

 

 

Davis LLP

2800 Park Place

666 Burrard Street

Vancouver, BC V6C 2Z7

 

66216-00030     AAS/JKH/mef

 

 

 

Davis:5168165.2